 

Exhibit 10.1

SPROUTS FARMERS MARKET, INC.

Performance Share award Agreement

Cover Sheet

Sprouts Farmers Market, Inc., a company incorporated under the laws of the State
of Delaware (“Company”), hereby grants an award of performance shares
(“Performance Shares”) to the individual named below.  The terms and conditions
of the Performance Shares are set forth in this cover sheet (“Cover Sheet”), in
the attached Performance Share Award Agreement (the “Agreement”) and in the
Sprouts Farmers Market, Inc. 2013 Incentive Plan (the “Plan”).  All capitalized
terms used but not defined in this Cover Sheet and the Agreement will have the
meanings ascribed to such terms in the Plan.  

 

Granted to:

 

 

Grant Date:

 

 

Number of Performance Shares:

 

 

 

 

 

 

 

 

 

Performance Criteria:

 

 

Issuance of Shares:

 

 

Vesting Schedule:

 

 

By signing this Cover Sheet, you agree to all of the terms and conditions
described in this Cover Sheet, in the Agreement and in the Plan.  If you do not
sign and return this Cover Sheet and the attached Irrevocable Standing Order to
Sell Shares within 60 days of the Grant Date, the Company will have the right to
rescind this award.

 

Signature:

 

 

Date:

 

SPROUTS FARMERS MARKET, INC.

 

By:

 

 

Name:

 

Brandon Lombardi

Title:

 

Chief Legal Officer

 

--------------------------------------------------------------------------------

 

SPROUTS FARMERS MARKET, INC.

2013 INCENTIVE PLAN

Performance Share AWARD AGREEMENT

 

Right to Shares

 

The award of Performance Shares represents your right to receive, and the
Company’s obligation to issue, one Share for each Performance Share earned,
based on the Company’s Adjusted EBIT as set forth in the Cover Sheet.  The
Shares issued will be subject to the vesting conditions described
below.  Issuance of Shares equal to the Performance Shares earned will occur as
soon as practicable following the date the Compensation Committee certifies
annual Adjusted EBIT or aggregate Adjusted EBIT, as applicable, based on the
Company’s audited financial statements, for each year of the Performance Period
(each, a “Certification Date”).  

 

 

 

Vesting

 

The Performance Shares issued to you will vest in accordance with the schedule
set forth in the Cover Sheet.

All Performance Shares will cease vesting as of the date your employment with
the Company and its Affiliates has terminated for any reason.

 

 

 

Termination; Specified Conduct

 

Should your employment with the Company and its Affiliates terminate for any
reason or if you engage in Specified Conduct (as defined in Exhibit A) prior to
a Certification Date, you shall forfeit all rights to receive any Performance
Shares. Should your employment with the Company and its Affiliates terminate for
any reason after a Certification Date or if you engage in Specified Conduct
after a Certification Date, you shall forfeit all Performance Shares that are
not then vested, and such Performance Shares shall be returned to the Company
automatically and for no consideration.

 

 

 

--------------------------------------------------------------------------------

 

Change in Control

 

Notwithstanding the foregoing:

(A) if there occurs a Change in Control (as defined in Exhibit A), and this
award does not continue or is not assumed by an acquiror, then (i) any
Performance Shares that have been earned and remain outstanding as of the Change
in Control will become fully vested and delivered immediately prior to the
Change in Control, and (ii) with respect to each fiscal year during the
Performance Period for which a Certification Date has not occurred as of the
Change in Control, the target number of Performance Shares eligible to be earned
for such fiscal year shall become fully vested and delivered immediately prior
to the Change in Control; and

(B) if there occurs a Change in Control, and this award continues or is assumed
by an acquiror, and your employment is terminated by the Company or an acquiror
without Cause (as defined in Exhibit A) or by you for Good Reason (as defined in
Exhibit A), in each case within 24 months following the Change in Control, then
(i) any Performance Shares that have been earned and remain outstanding as of
such termination shall become fully vested and delivered upon or as soon as
practicable following such termination, and (ii) with respect to each fiscal
year during the Performance Period for which a Certification Date has not
occurred as of such termination, the target number of Performance Shares
eligible to be earned for such fiscal year shall become fully vested and
delivered upon or as soon as practicable following such termination.

For purposes of the foregoing, this award shall not be treated as continued or
assumed unless it is continued or assumed on a substantially equivalent basis,
including, without limitation, continuation or assumption of the same Company
Adjusted EBIT performance metrics.

For the avoidance of doubt, in the event that the Performance Shares vest in
accordance with the preceding clauses (A) or (B), you shall not be eligible to
earn any Additional Shares.

 

 

 

Taxes

 

Unless you make an election under Section 83(b) of the Code within 30 days of a
Certification Date, the value of the Performance Shares as and when they vest
will be treated as wages subject to payroll withholding.  The Company will
satisfy the withholding obligation through a “sell to cover” whereby you
irrevocably direct a securities broker approved by the Company to sell a portion
of your Performance Shares that are then scheduled to vest and to deliver the
sale proceeds to the Company in payment of the applicable withholding
taxes.  You agree to provide these directions by signing and returning the
Irrevocable Standing Order to Sell Shares attached hereto, along with a signed
copy of the Cover Sheet, within 60 days of the Grant Date.

The number of Shares that the broker will sell will be based on an estimate made
by the broker of the Shares required to be sold to satisfy the withholding
taxes. You agree that the proceeds received from the sale of Shares will be used
to satisfy the withholding taxes and, accordingly, you authorize the broker to
pay such proceeds to the Company for such purpose. To the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
withholding taxes, such excess proceeds shall be deposited into your brokerage
account and in the event of a shortfall, additional Shares may be sold and/or
cash withholding may be required from you. Any remaining Shares shall be
deposited into your brokerage account.

If there is not a market in the Shares or the Company determines in its sole
discretion that the sell to cover procedure is not advisable or sufficient, the
Company will have the right to make other arrangements to satisfy the
withholding taxes due upon the vesting of the Shares with respect to the
Performance Shares, including, but not limited to, the right to deduct amounts
from salary or payments of any kind otherwise due to the Participant or withhold
in Shares (by transferring Shares back to the Company, provided that the Company
only withholds the amount of Shares necessary to satisfy the statutory minimum
withholding amount).  If such other arrangements are made, your Irrevocable
Standing Order to Sell Shares will be voided.

You represent to the Company that, as of the date you sign the Irrevocable
Standing Order to Sell Shares, you are not aware of any material nonpublic
information about the Company or the Shares. You and the Company have structured
this Agreement to constitute a “binding contract” relating to the sale of
Shares, consistent with the affirmative defense to liability under Section 10(b)
of the Exchange Act under Rule 10b5-1(c) issued under such Act.

 

 

 

--------------------------------------------------------------------------------

 

Restrictions on Resale

 

By signing this Agreement, you agree not to sell any Performance Shares at a
time when applicable laws, regulations or Company policies prohibit a sale.  

In addition, until the Performance Shares have vested pursuant to the schedule
set forth in the Cover Sheet, they may not be sold, transferred, assigned,
pledged, margined, or otherwise encumbered or disposed of (except for transfers
and forfeitures to the Company).

The Company’s obligation to issue Performance Shares upon a Certification Date
shall be subject to applicable laws, rules and regulations and also to such
approvals by governmental agencies as may be deemed appropriate to comply with
relevant securities laws and regulations.

You shall deliver to the Chief Legal Officer of the Company, at the time of
execution of this Agreement and/or at such other time or times as the Chief
Legal Officer may request, one or more executed stock powers, authorizing the
transfer of the Performance Shares to the Company upon forfeiture, and you shall
take such other steps or perform such other actions as may be requested by the
Chief Legal Officer to effect the transfer of any forfeited Performance Shares.

 

 

 

Transfer of right to receive Performance Shares

 

Prior to a Certification Date, you cannot transfer or assign your right to
receive Performance Shares.  For instance, you may not sell your right to
Performance Shares or use such right as security for a loan.  If you attempt to
do any of these things, your award will immediately become invalid.  

Regardless of any marital property settlement agreement, the Company or a
securities broker, as applicable, is not obligated to recognize your former
spouse’s interest in your right to Performance Shares in any way.

 

 

 

Stockholder Rights; Dividend Equivalent Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company in
respect of Performance Shares until a Certification Date.  No adjustments are
made for dividends or other rights if the applicable record date occurs before
Shares are issued, except as described in the Plan.

On and following a Certification Date, you shall have the rights as a
stockholder, subject to the restrictions set forth in this Agreement (including,
without limitation, transfer restrictions and forfeiture during the vesting
period).

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware.

 

 

 


The Plan and Other Agreements

 

The text of the Plan and any amendments thereto are incorporated in this
Agreement by reference.

This Agreement, the Cover Sheet and the Plan constitute the entire understanding
between you and the Company regarding the Performance Shares.  Any prior
agreements, commitments or negotiations concerning the Performance Shares are
superseded.

 

By signing the Cover Sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan and evidence your acceptance of the
powers of the Committee of the Board of Directors of the Company that
administers the Plan.

--------------------------------------------------------------------------------

 

Exhibit A

Certain Definitions

“Adjusted EBIT” means the Company’s consolidated net income (loss) computed in
accordance with generally accepted accounting principles (GAAP), plus, without
duplication and to the extent reflected as a charge or expense in the
calculation of net income, the sum of (i) income tax expense/benefit, (ii) net
interest expense, (iii) impairments, including goodwill and other asset and
store-level impairments, (iv) long-lived asset write downs, (v) transaction and
transition costs and charges relating to any acquisitions and divestitures, (vi)
store closure and exit costs, (vii) prepayment penalties, charges and
acceleration of capitalized deferred financing costs and original issue
discounts related to refinancing not already included in net interest expense
above, (viii) expense related to executive severance obligations, (ix) costs and
expenses associated with equity offerings, (x) employer taxes associated with
stock option exercises, (xi) net gain or loss on disposal of assets, and (xii)
any income or expense that is unusual, non-recurring, or extraordinary, as the
compensation committee of the board of directors shall deem equitable and
appropriate (including, but not limited to, non-cash accruals necessary to
comply with GAAP related to acquisitions and non-cash write-offs and charges).  

“Affiliate” means, when used with reference to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, or owns greater than fifty
percent (50%) of the voting power in, the specified Person (the term “control”
for this purpose shall mean the ability, whether by the ownership of shares or
other equity interest, by contract or otherwise, to elect a majority of the
directors of a corporation, independently to select the managing partner of a
partnership or the managing member or the majority of the managers, as
applicable, of a limited liability company, or otherwise to have the power
independently to remove and then select a majority of those Persons exercising
governing authority over an entity, and control shall be conclusively presumed
in the case of the direct or indirect ownership of fifty percent (50%) or more
of the voting equity interests in the specified Person).

“Cause” shall have the meaning ascribed thereto in any effective employment
agreement between you and the Company or its Affiliates, or if no employment
agreement is in effect that contains a definition of cause, then Cause shall
mean that you have (i) committed a felony or a crime involving moral turpitude,
(ii) committed any act of gross negligence or fraud, (iii) failed, refused or
neglected to substantially perform your duties (other than by reason of a
physical or mental impairment) or to implement the reasonable directives of the
Company (which, if deemed curable in the discretion of the Committee, is not
cured within 30 days after notice thereof to you by the Committee), (iv)
materially violated any policy of the Company (which, if deemed curable in the
discretion of the Committee, is not cured within 30 days after notice thereof to
you by the Committee), or (v) engaged in conduct that is materially injurious to
the Company, monetarily or otherwise.

“Change in Control” shall mean:

 

(i)

any event occurs the result of which is that any “person,” as such term is used
in Sections 13(d) and 14(d) of the Exchange Act, becomes the “beneficial owner”,
as defined in Rules l3d-3 and l3d-5 under the Exchange Act directly or
indirectly, of more than  50% of the voting stock of the Company or any
successor company thereto, including, without limitation, through a merger or
consolidation or purchase of voting stock of the Company; provided that the
transfer of 100% of the voting stock of the Company to a Person that has an
ownership structure identical to that of the Company prior to such transfer,
such that the Company becomes a wholly owned subsidiary of such Person, shall
not be treated as a Change in Control;

 

(ii)

during any period of two (2) consecutive years, individuals who at the beginning
of such period constituted the Board, together with any new directors whose
election by such Board or whose nomination for election by the stockholders of
the Company was approved by a vote of a majority of the directors of the Company
then still in office who were either directors at the

--------------------------------------------------------------------------------

 

 

beginning of such period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board then in office; 

 

(iii)

the sale, lease, transfer, conveyance or other disposition, in one or a series
of related transactions other than a merger or consolidation, of all or
substantially all of the assets of the Company and its consolidated subsidiaries
taken as a whole to any Person or group of related Persons; or

 

(iv)

the adoption of a plan relating to the liquidation or dissolution of the
Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” shall have the meaning ascribed thereto in any effective
employment agreement between you and the Company or its Affiliates, or if no
employment agreement is in effect that contains a definition of good reason,
then Good Reason shall mean that the Company or its Affiliates (i) has required
that you relocate to a principal place of employment that is more than 50 miles
from your then-current principal place of employment; (ii) has reduced, or has
notified you of its intent to reduce, your base salary by more than 10%, unless
such reduction is agreed to by you or is involuntarily imposed upon all other
employees of the Company who are similarly situated to you; or (iii) without
your consent, materially diminishes your authority or responsibilities;
provided, however, that in the event you believe any of the forgoing conditions
exist that constitute Good Reason, prior to Good Reason being established, you
will first provide notice to the Company and give the Company a reasonable
opportunity (not to exceed thirty (30) calendar days) to cure the condition you
contend establishes Good Reason.

“Person” means and includes any individual, partnership, joint venture,
corporation, limited liability company, estate, trust, or other entity.

“Specified Conduct” means, if you are party to an employment agreement that
contains post-termination restrictive covenants, a breach of any such covenant,
or if you are not party to an employment agreement that contains
post-termination restrictive covenants, your (i) unauthorized disclosure of
confidential information relating to the Company or its Affiliates, (ii)
engaging, directly or indirectly, as an employee, partner, consultant, director,
stockholder (other than as a passive investor in not more than 5% of the shares
of any publicly traded class of securities of any business), owner, or agent in
any business that is competitive with the businesses conducted by the Company
and its Affiliates at the time of termination of your employment, (iii)
soliciting or inducing, directly or indirectly, any former, present or
prospective customer or client of the Company or its Affiliates to purchase any
services or products offered by the Company or its Affiliates from any Person
other than the Company or its Affiliates, or (iv) hiring, directly or
indirectly, any individual who was an employee of the Company or its Affiliates
within the six month period prior to termination of your employment, or
soliciting or inducing, directly or indirectly, any such individual to terminate
his or her employment with the Company or its Affiliates.

--------------------------------------------------------------------------------

 

IRREVOCABLE STANDING ORDER TO SELL SHARES

I have been granted an award in respect of Performance Shares (“Performance
Shares”) by Sprouts Farmers Market, Inc. (the “Company”), which is evidenced by
a performance share award agreement between me and the Company (the “Agreement,”
copy attached).  Provided that I remain employed by the Company on the
applicable vesting date, the shares vest according to the provisions of the
Agreement.

I understand that on each Certification Date (as defined in the Agreement), the
Performance Shares will be deposited into my account at E*Trade (the “Broker”)
and that on the applicable vesting date, I will recognize taxable ordinary
income as a result.  Pursuant to the terms of the Agreement and as a condition
of my receipt of the Shares, I understand and agree that, on the vesting date, I
must sell a number of shares sufficient to satisfy all withholding taxes
applicable to that ordinary income. Therefore, I hereby direct the Broker to
sell, at the market price and on the vesting date (or the first business day
thereafter if the vesting date should fall on a day when the market is closed),
the number of Shares that the Company informs the Broker is sufficient to
satisfy the applicable withholding taxes, which shall be calculated based on the
closing price of the Company’s ordinary shares on the last trading day before
the vesting date. I understand that the Broker will remit the proceeds to the
Company for payment of the withholding taxes.

I understand and agree that by signing below, I am making an Irrevocable
Standing Order to Sell Shares which will remain in effect until the vesting
date. I also agree that this Irrevocable Standing Order to Sell Shares is in
addition to and subject to the terms and conditions of any existing Account
Agreement that I have with the Broker.

 

 

 

Signature

 

 

Print Name

 